EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 4 line 3, the phrase “a vertical direction” has been replaced with   --an outward direction--.
In claim 5 line 3, the phrase “the vertical direction” has been replaced with   --the outward direction--.
In claim 22 line 2, the phrase “a vertical direction” has been replaced with   --an outward direction--.
In claim 23 lines 2-3, the phrase “in opposite horizontal directions perpendicular to the vertical” has been replaced with --in opposite directions perpendicular to the outward--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses a comb with a plurality of first comb teeth extending from the first linking bar and a plurality of second comb teeth extending from the second linking bar in combination with the remaining limitations.  Kling (D530,858) was art applied in a previous rejection and fails to disclose the plurality of second comb teeth extending from the second linking bar.  One skilled in the art would not modify Kling to incorporate the additional teeth because Kling operates with a trimmer having only one cutting portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
17 February 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724